Case: 10-50811     Document: 00511879289         Page: 1     Date Filed: 06/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 7, 2012
                                     No. 10-50811
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERTO MINOR, also known as Robert Minor,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:09-CR-242-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Roberto Minor has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Minor
has filed a response. We have reviewed counsel’s brief and the relevant portions
of the record reflected therein, as well as Minor’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50811    Document: 00511879289       Page: 2   Date Filed: 06/07/2012

                                   No. 10-50811

counsel is excused from further responsibilities herein. Minor’s motion for leave
to file a supplement to his pro se response to counsel’s initial brief in this matter
is DENIED AS UNNECESSARY, and the APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                         2